DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 8/29/2017.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/422826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is the same except for being directed to different statutory classes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/422781
16/422,826
1. A computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the 
receiving a request from a user to perform a first search using one or more terms provided by said user;

performing said first search using said one or more terms provided by said user; and
depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values.






receiving a request from a user to perform a first search using one or more terms provided by said user;

performing said first search using said one or more terms provided by said user; and
depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values.



2. The method as recited in claim 1, wherein said first area represents a set of documents that were found in said first search.

3. The computer program product as recited in claim 2, wherein said set of documents is accessible by a user selecting said first area.
3. The method as recited in claim 2, wherein said set of documents is accessible by a user selecting said first area.
4. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for:
depicting said first representation of said first search result of said first search as said first area with terms of interest displayed outside said first area in response to a previous search having not been performed.
4. The method as recited in claim 1 further comprising:
depicting said first representation of said first search result of said first search as said first area with terms of interest displayed outside said first area in response to a previous search having not been performed.

5. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for:

performing a second search using said selected term of interest in response to receiving said selection of said term of interest;

depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and
performing a third search forming a third search result by performing a logical operation on said one or more provided terms with said selected term of interest in response to said user performing an operation on said second area in connection with said first area.




performing a second search using said selected term of interest in response to receiving said selection of said term of interest;

depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and
performing a third search forming a third search result by performing a logical operation on said one or more provided terms with said selected term of interest in response to said user performing an operation on said second area in connection with said first area.

 depicting a region between said first and second areas representing a set of documents that is the difference between said first and third search results in response to performing said third search, wherein said region includes new terms of interest for said set of documents.



depicting a region between said first and second areas representing a set of documents that is the difference between said first and third search results in response to performing said third search, wherein said region includes new terms of interest for said set of documents.


7. The method as recited in claim 5, wherein said logical operation is performed in response to said user preforming an operation selected from the group consisting of: dragging and dropping said second area into said first area, selecting an overlapping region of said first area and said second area and dragging out said second area.

8. The computer program product as recited in claim 1, wherein the program 
depicting a second representation of a previous search result as a second area in response to a previous search having been performed.




depicting a second representation of a previous search result as a second area in response to a previous search having been performed.


depicting a region between said first and second areas representing a set of documents
that is the difference between said previous search result and said first search result, wherein said region includes terms of interest for said set of documents.

9. The method as recited in claim 8 further comprising:


depicting a region between said first and second areas representing a set of documents that is the difference between said previous search result and said first search result, wherein said region includes terms of interest for said set of documents.

10. The computer program product as recited in claim 9, wherein the program 
altering a number of terms of interest depicted in said region in response to said user dragging one of said first and second areas inward or outward.




a memory for storing a computer program for improving the quality of subsequent searches; and
a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising:
receiving a request from a user to perform a first search using one or more terms provided by said user;
performing said first search using said one or more terms provided by said user; and
depicting a first representation of a first search result of said first search as a 






receiving a request from a user to perform a first search using one or more terms provided by said user;
performing said first search using said one or more terms provided by said user; and
depicting a first representation of a first search result of said first search 


2. The method as recited in claim 1, wherein said first area represents a set of documents that were found in said first search.
13. The system as recited in claim 12, wherein said set of documents is accessible by a user selecting said first area.
3. The method as recited in claim 2, wherein said set of documents is accessible by a user selecting said first area.
14. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:





program further comprise:
receiving a selection of one of said terms of interest displayed outside said first area; performing a second search using said selected term of interest in response to receiving said selection of said term of interest;
depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and 
performing a third search forming a third search result by performing a logical 


receiving a selection of one of said terms of interest displayed outside said first area; performing a second search using said selected term of interest in response to receiving said selection of said term of interest;
depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and
performing a third search forming a third search result by performing a logical operation on said one or more provided terms with said selected term 

depicting a region between said first and second areas representing a set of documents that is the difference between said first and third search results in response to performing said third search, wherein said region includes new terms of interest for said set of documents.

6. The method as recited in claim 5 further comprising:

depicting a region between said first and second areas representing a set of documents that is the difference between said first and third search results in response to performing said third search, wherein said region includes new terms of interest for said set of documents.

17. The system as recited in claim 15, wherein said logical operation is performed in response to said user preforming an operation selected from the group consisting of: dragging and 




depicting a second representation of a previous search result as a second area in response to a previous search having been performed.

8. The method as recited in claim 1 further comprising:
depicting a second representation of a previous search result as a second area in response to a previous search having been performed.

19. The system as recited in claim 18, wherein the program instructions of the computer program further comprise:
depicting a region between said first and second areas representing a set of documents that is the difference between said previous search result and said first search result, wherein 



depicting a region between said first and second areas representing a set of documents that is the difference between said previous search result and said first search result, wherein 



10. The method as recited in claim 9 further comprising:
altering a number of terms of interest depicted in said region in response to said user dragging one of said first and second areas inward or outward.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by S. Jones, (“VQuery: a Graphical User Interface for Boolean Query Specification and Dynamic Result Preview”, 1998; hereinafter referred to as Jones).

	As per claim 1, Jones discloses a computer program product for improving the quality of subsequent searches, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions [Jones, page 6, VQuery implementation and architecture] for:
receiving a request from a user to perform a first search using one or more terms provided by said user [Jones, a user may organize query terms to create Boolean queries (page 4, The VQuery User Interface)]

performing said first search using said one or more terms provided by said user; and
[Jones, when the user is satisfied with a query component the query selection may be fixed by clicking within its circle (page 5, left col.), the user creates a query and submits it (page 6, left col.)]

depicting a first representation of a first search result of said first search as a first area with terms of interest displayed outside said first area, wherein said first area comprises a bubble or a circle, wherein said terms of interest comprise one or more of the following: correlated terms in connection with said first search result, high frequency terms in connection with said first search result, synonyms of said one or more provided terms and facet values [Jones, circles containing query terms or phrases are displayed in a workspace, Fig. 3 (page 4, The VQuery User Interface), the results preview window is updated to contain the titles of the documents (correlated terms) which contain the term within the circle, Fig. 3; a query may be refined through fixed selection and the result preview is immediately updated to reflect the change (page 5, right col.)].


	As per claim 2, Jones discloses the computer program product of claim 1 as noted above and further discloses wherein said first area represents a set of documents that were found in said first search [Jones, each circle may be thought of as the set of documents containing the term within the circle and below each term is a number indicating how many documents are in that set (page 4, The VQuery User Interface)].

	As per claim 3, Jones discloses the computer program product of claim 2 as noted above and further discloses wherein said set of documents is accessible by a user selecting said first area [Jones, in the query workspace the user may organize 

	As per claim 4, Jones discloses the computer program product of claim 1 as noted above and further discloses wherein the program code further comprises the programming instructions for: depicting said first representation of said first search result of said first search as said first area with terms of interest displayed outside said first area in response to a previous search having not been performed [Jones, each circle may be thought of as the set of documents containing the term within the circle (page 4, The VQuery User Interface), the results preview window is updated to contain the titles of the documents (terms of interest) which contain the term within the circle, Fig. 3 (page 5, left col.)].

	As per claim 8, Jones discloses the computer program product as recited in claim 1 and further discloses further comprising: depicting a second representation of a previous search result as a second area in response to a previous search having been performed [Jones, the non-active area acts as a storage area for terms that may have been used in the past, i.e. elephant, Fig. 3 (page 5, left col.)].

	Claim 11 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.
	Claim 12 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.

	Claim 14 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.
	Claim 18 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 8 as noted above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Jones, (“VQuery: a Graphical User Interface for Boolean Query Specification and Dynamic Result Preview”, 1998; hereinafter referred to as Jones) in view of Isaacs et al. (Patent Application Publication 2014/0317104; hereinafter referred to as Isaacs).

	As per claim 5, Jones discloses the computer program product as recited in claim 1 and further discloses further comprising:
receiving a selection of one of said terms of interest displayed outside said first area [Jones, single or multiple selections of items within the title list can be made (page 5, right col.)]

depicting a second representation of a second search result of said second search using said selected term of interest as a second area; and
[Jones, a result set for each collection can be associated with each term so that the user can investigate the result of queries in multiple collections (page 6, right col.)]. 


on said one or more provided terms with said selected term of interest in response to said user performing an operation on said second area in connection with said first area  [Jones, the non-active area acts as a storage area for terms which have been used in the past or may be used in the future, i.e. querying may occur iteratively; terms may be dragged in and out of the active area to amend the active query; complex queries containing multiple terms and using combinations of AND, OR and NOT operators (logical operation) may be created (page 5, left col.)].
	Jones does not explicitly teach performing a second search using said selected term of interest in response to receiving said selection of said term of interest.
	However, Isaacs teaches performing a second search using said selected term of interest in response to receiving said selection of said term of interest [Isaacs, a user may drag a search result onto the search field and the search query is updated to include the additional topic and a further search may be conducted (0035)].
	Jones discloses a method of graphically displaying query objects for generating Boolean queries.  Isaacs teaches a method of dragging and dropping a search result onto a search field to modify a query.  The drag and drop query modification method as taught by Isaacs could have been combined with the graphical query method as taught by Jones to provide an intuitive method of refining a graphical query by adding a search result to the query.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the 

	As per claim 7, Jones and Isaacs in combination teach the computer program product as recited in claim 5 as noted above and further teach wherein said logical operation is performed in response to said user preforming an operation selected from the group consisting of: dragging and dropping said second area into said first area, selecting an overlapping region of said first area and said second area and dragging out said second area [Jones, the non-active area acts as a storage area for terms which have been used in the past or may be used in the future; terms may be dragged in and out of the active area to amend the active query; complex queries containing multiple terms and using combinations of AND, OR and NOT operators (logical operation) may be created (page 5, left col.)].

	Claim 15 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.
	Claim 17 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.




Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Jones, (“VQuery: a Graphical User Interface for Boolean Query Specification and Dynamic Result Preview”, 1998; hereinafter referred to as Jones) in view of Isaacs et al. (Patent Application Publication 2014/0317104; hereinafter referred to as Isaacs) in further view of Bratsos et al. (U.S. Patent 6,766,315; hereinafter referred to as Bratsos).

	As per claim 6, Jones and Isaacs in combination teach the computer program product as recited in claim 5 as noted above and further teach depicting a region between said first and second areas representing a set of documents 
  	Neither Jones nor Isaacs teach further comprising: depicting 
	However, Bratsos teaches depicting 


	Claim 16 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.





Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Jones, (“VQuery: a Graphical User Interface for Boolean Query Specification and Dynamic Result Preview”, 1998; hereinafter referred to as Jones) in view of  Bratsos et al. (U.S. Patent 6,766,315; hereinafter referred to as Bratsos).

	As per claim 9, Jones discloses the computer program product of claim 8 as noted above and further teaches further comprising: depicting a region between said first and second areas representing a set of documents 
	Jones does not explicitly disclose 
	However, Bratsos teaches 
	Jones discloses a method of graphically displaying query objects for generating Boolean queries.  Bratsos teaches displaying only new query results.  The display of the query result difference as taught by Bratsos could have been combined with the 
	
	Claim 19 includes similar subject matter to that of claim 9 and is rejected based on the same reasoning as stated for claim 9 as noted above.



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over S. Jones, (“VQuery: a Graphical User Interface for Boolean Query Specification and Dynamic Result Preview”, 1998; hereinafter referred to as Jones) in view of in view of Bratsos et al. (U.S. Patent 6,766,315; hereinafter referred to as Bratsos) in further view of Szabo (U.S. Patent 5,966,126; hereinafter referred to as Szabo).

	As per claim 10, Jones and Bratsos in combination teach the computer program product of claim 9 as noted above.  
	Neither Jones nor Bratsos explicitly teach further comprising: altering a number of terms of interest depicted in said region in response to said user dragging one of said first and second areas inward or outward.
	However, Szabo teaches further comprising: altering a number of terms of interest depicted in said region in response to said user dragging one of said first and second areas inward or outward [Szabo, for a Venn diagram a change in size of the boundary may be interpreted as changing n for example an initial search may be performed where n=5 such that a larger boundary increases n while a smaller boundary decreases it (col. 26, lines 33-40)].
	Jones and Bratsos in combination teach a graphical user interface for constructing queries and returning only new search results.  Szabo teaches modifying graphical user interface parameters by modifying the size of a graphical object.  The graphical object modification as taught by Szabo could have been combined with the graphical query method as taught by Jones and Bratsos to provide an intuitive method of refining a graphical parameters by adjusting graphical query objects.  All the claimed 

	Claim 20 includes similar subject matter to that of claim 10 and is rejected based on the same reasoning as stated for claim 10 as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.